DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction” in combination with the remaining claimed elements as set forth in claim 1.
 With regards to claims 3-9 are allowable based upon their dependency thereof claim 1.
With regards to claim 2
The prior art does not disclose or suggest the claimed “heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction” in combination with the remaining claimed elements as set forth in claim 2. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishio et al. US PATENT No.: US 4,668,477 discloses a gas sensor including a gas sensor body in which is centrally inserted a gas detecting element and which permits the gas sensor itself to be attached to other members; a protective sleeve attached to an end portion of the gas sensor body; a seal member formed of a heat- resistant synthetic resin, the seal member being disposed inside an end portion on a lead wire draw-out side of the protective sleeve, with a lead wire extending through the seal member; and a spring member mounted within the protective sleeve for urging the seal member liquid-tightly against the lead wire draw-outside end portion of the protective sleeve. Since the seal member disposed in an end portion of the protective sleeve is formed of a heat-resistant synthetic resin, the durability thereof is improved even where high temperature gases such as the exhaust gases of internal combustion engines or the like are to be detected. Moreover, since the seal member is pushed against the end portion of the protective sleeve, no gas is formed between the protective sleeve and the seal member, whereby the ingress of liquid can be prevented, however is silent on heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction or heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction.
Tahira et al. PG. Pub. No.: US 2018/0217088 A1 discloses a gas sensor comprising a sensor element that extends in a direction of an axial line and includes a detection section disposed at a forward end thereof; a tubular metallic shell that internally holds the sensor element; a powder filler member that is formed of an inorganic material and seals a gap between the sensor element 120 and the metallic shell; a tubular first ceramic holder that is in contact with a rear end of the powder filler member and disposed between the sensor element and the metallic shell, the sensor element protruding rearward from the first ceramic holder; and a tubular second ceramic holder that is in contact with a forward end of the powder filler member and disposed between the sensor element and the metallic shell, the sensor element protruding forward from the second ceramic holder. The powder filler member has a higher thermal expansion coefficient than that of the first ceramic holder and the second ceramic holder. The first ceramic holder, the powder filler member, and the second ceramic holder are fixed while being pressed by force application means from a rear end side of the metallic shell toward a forward end side of the metallic shell. The force application means includes a rear end portion of the metallic shell which is bent inward to apply pressing force directly or indirectly to a rearward-facing surface of the first ceramic holder. A relation 0.40<(L—M)/L<0.58 holds, where L is a distance, in the direction of the axial line, between the rearward-facing surface of the first ceramic holder and a forward end of the second ceramic holder, and M is a length of the powder filler member in the direction of the axial line, however is silent on heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction or heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction.
Kume et al. PG. Pub. NO.: US 2014/0338424 A1 discloses a gas sensor comprising: a cylindrical metal shell arranged in an axial direction of the gas sensor; a holder placed in the metal shell and formed with an axial through hole; and an elongated plate-shaped or rod-shaped sensor element inserted through the axial through hole of the holder with a front end of the sensor element protruding toward the front from a front end face of the holder, the sensor element having, at a front end part thereof, a detection portion covered with a porous protection layer, the porous protection layer being formed on a predetermine region from the front end of the sensor element toward the rear and having arear end located on or at a front side with respect to a front end of the axial through hole of the holder, wherein the holder has a recessed portion formed in a region enclosing the axial through hole when viewed from the front end face of the holder; wherein the recessed portion is recessed toward the rear from the front end face of the holder; and wherein the sensor element passes through the recessed portion such that the rear end of the porous protection layer is situated within the recessed portion of the holder and is located at a rear side with respect to the front end face of the holder while leaving a space between an inner circumferential surface of the recessed portion and an outer circumferential surface of the porous protection layer, however is silent on heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction or heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction.
OBA et al. PG. Pub. No.: US 2014/0299469 A1 discloses a sensor including a detection element extending along an axial direction, and having a first main surface and a second main surface which face opposite each other and constitute a portion of a surface extending along the axial direction, and a plurality of electrode terminal portions disposed on each of the first main surface and the second main surface; a plurality of terminal members provided in correspondence with the electrode terminal portions and electrically connected to the corresponding electrode terminal portions, each of the terminal members comprising an elongated frame body portion extending along the axial direction, a folded portion connecting with a forward end side of the frame body portion and folded back towards a detection element side and a rearward end side, and an element contact portion connecting with the folded portion at a forward end side thereof and brought into elastic contact with the electrode terminal portion; and a separator surrounding the element contact portions and a portion of the detection element at which the plurality of electrode terminal portions are disposed, wherein, with a direction in which the first main surface and the second main surface face opposite each other being defined as a thickness direction, a plurality of first electrode terminal portions are formed on the first main surface of the detection element, the plurality of first electrode terminal portions including at least one specific first electrode terminal portion and an other first electrode terminal portion other than the specific first electrode terminal portion, and the specific first electrode terminal portion and the other first electrode terminal portion being disposed so as be offset from each other in the axial direction of the detection element, a plurality of second electrode terminal portions are formed on the second main surface of the detection element, the second electrode terminal portion is disposed so as to overlap with the other first electrode terminal portion in the axial direction of the detection element and is disposed so as to be offset from the specific first electrode terminal portion in the axial direction of the detection element, and in the frame body portions of the terminal members, with respect to the thickness direction of the detection element, a distance between the detection element and a specific first frame body portion, which is brought into electrical connection with the specific first electrode terminal portion on the first main surface, is larger than a distance between the detection element and the other first frame body portion, which is brought into electrical connection with the other first electrode portion, however is silent on heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction or heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction.
Mizutani et al. PG. Pub. No.: US 2009/0100907 A1 discloses a gas sensor which includes: a cylindrical metal shell extending along an axial direction from a leading end thereof to a base end thereof; a plate-shaped detection element main body extending along the axial direction from a leading end thereof to a base end thereof and held radially inside the metal shell, the detection element main body comprising an element protruding portion protruding from the leading end of the metal shell in the axial direction; a porous protection layer coated on a leading end portion of the detection element main body; and a protector attached to the metal shell and comprising a side wall surrounding the element protruding portion in a radial direction perpendicular to the axial direction, the side wall having introduction holes formed therein which allow gas to be introduced into an inner space defined by the sidewall, wherein the porous protection layer comprises: a first portion; and a second portion provided on a base end side with respect to the first portion, the second portion having a progressively reduced or rather gradually reducing thickness in a direction toward the base end of the detection element, and wherein the second portion of the porous protection layer is disposed closer to the base end of the detection element than the introduction holes in the axial direction, however is silent on heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, and the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, the heat dissipating opening being located rearward with respect to a center of the main portion in the axial direction or heat dissipating member includes a connection portion connected to the housing on a forward end side of the sealing member, and a main portion extending rearward from the connection portion such that a gap is formed between the main portion and the housing, the main portion has a heat dissipating opening that is configured to establish communication between the gap and a space on an outer circumferential side of the heat dissipating member, and the heat dissipating opening is located rearward of the in the axial direction with respect to a center of a region where the main portion and the housing overlap each other in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852